PER CURIAM:
In May 2014, Appellant Sterling Evans was an inmate at the Farmington Correctional Center. He was investigated for alleged misconduct, which resulted in prison discipline, but no criminal charges. Evans filed a petition for expungement of the records of the prison misconduct investigation pursuant to § 610.122, RSMo. The circuit court granted the defendants' motion to dismiss for failure to state a claim upon which relief can be granted, because Evans did not seek expungement of the sort of "records of arrest" addressed in § 610.122, RSMo, and because he was ineligible for expungement because he had been previously convicted of a felony. Evans *459appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).